                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

JEREMY A. AVERY, SR.                                                                    PLAINTIFF

v.                                     Case No. 6:17-cv-06124

CHIEF DEPUTY STEVEN ELROD;
CAPTAIN RON HALVERSON; APN
EARNEST R. ENNIS; DR. KARL
WAGENHAUSER; SOUTHWEST
CORRECTIONAL MEDICAL GROUP, INC.;
and SHERIFF MIKE MCCORMICK                                                          DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed June 27, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

46). Judge Bryant recommends granting Defendants Elrod, McCormick, and Halverson’s Motion

for Summary Judgment. (ECF No. 36).

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.     See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 46) in toto.           Accordingly, Defendants Elrod, McCormick, and

Halverson’s Motion for Summary Judgment (ECF No. 36) is hereby GRANTED. Plaintiff’s

claims against Defendants Elrod, McCormick, and Halverson are hereby DISMISSED WITH

PREDJUDICE. 1

       IT IS SO ORDERED, this 17th day of July, 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
1
 The remaining Defendants—Ennis, Wagenhauser, and Southwest Correctional Medical Group—were granted an
extension until July 15, 2019, to file their Motion for Summary Judgment. (ECF No. 45).
